Title: To Thomas Jefferson from Benjamin Lincoln, 24 January 1780
From: Lincoln, Benjamin
To: Jefferson, Thomas



Sir
Chas. Town Jany 24th. 1780

By a vessel decoyed in here yesterday bound from New York to Savannah we learn that she sailed from the Hook the latter end of December in company with a fleet of about 90 sail, bound to Georgia, with Troops on board, the number uncertain or who commands, of which 6 were line of Battle ships besides one 54 one 40 and one frigate, and that she parted with them off Cape Hatteras in a storm. It seems nearly reduced to a certainty that this State is their object, and probably a descent will be made upon it before our expected reinforcements from the main Army can arrive. I have therefore to request your Excellency’s attention to this matter, and that every aid to a speedy march may be given to the Troops.
To secure this State is an object of so much importance and the loss of it would so effectually wound the peace and happiness of the neighbouring States that I rely on it that you will excuse my making this application. I have the honor to be &c.
